*1293MEMORANDUM OF DECISION.
On this appeal by the Defendant, G. Sam Fellows, from a divorce judgment entered in District Court (Ellsworth) and affirmed by the Superior Court (Hancock County), he challenges only the distribution of property between himself and the Plaintiff, Anne D. Fellows. He grounds that challenge in (1) an assertion that the divorce court erred in admitting certain evidence and (2) an assertion that the evidence was insufficient to support the court’s division of the parties’ marital property and its setting apart of the non-marital property pursuant to 19 M.R.S.A. § 722-A.
The record before us does not support the Defendant on either of the two issues he raised.
The entry is:
Judgment affirmed.
All concurring.